Citation Nr: 1222583	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had service from September 1988 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  

In a November 2011 statement, prior to certification of the appeal to the Board, the Veteran's accredited representative indicated that the Veteran desired to withdraw claims that he previously had appealed, including an initial increased rating for hypertension, as well as service connection for left ear hearing loss and premature ventricular contractions. As a result of the withdrawal of those issues, they are no longer on appeal before the Board.  

In May 2012, the Veteran submitted additional evidence, a medical examination report from a sleep disorder clinic dated in May 2012.  That document has not been considered by the RO, and the Veteran did not waive his right for initial consideration of that evidence. See 38 C.F.R. §§ 19.31, 20.1304(c).  However, the Board has reviewed this evidence and it determines that the benefit to which this evidence relates may be fully allowed herein, not requiring any waiver.  Id. 


FINDING OF FACT

Considering all competent evidence, to include evidence of sleep disorder findings and diagnoses both during after service, a sleep disorder began during the Veteran's military service.  



CONCLUSION OF LAW

The Veteran has a sleep disorder that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the Veteran's claim.  As a result, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Even if for the sake of argument there has not been this compliance, this is ultimately inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

Service connection requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran asserts that he has a sleep disorder, sleep apnea, that began during his military service. 

The Veteran's service treatment records (STRs) show that he was seen in March 2008 for possible sleep apnea.  He reported that he was a known snorer but that he had not been observed to stop breathing during sleep.  He stated that he was sleepy during the day, and that he could fall asleep at anytime.  He had been nicknamed "sleeping bear."  The Veteran's sleep apnea score was 30.  It was mentioned that the Veteran was at risk for sleep apnea, and a sleep study was recommended. Among the diagnoses was obstructive sleep apnea, adult. 

In an April 2008 progress note from a private pulmonary center upon referral, it was reported that a March 2008 sleep study revealed that sleep apnea was not present with an apnea hyponea index of 0.8 events per hour of sleep. It was also reported that the Veteran had mild intermittent snoring, and his PLM index was 6.7. 

In June 2008, it was reported that the Veteran had primary snoring.  It was mentioned that a sleep study had revealed snoring and rare obstructive apnea, although frequent respiratory events did not meet the criteria for apneas/hypopneas.  There were also frequent periodic limb movements. 

In a July 2008 sleep study performed during service, snoring, and rare obstructive sleep apnea along with periodic limb movement were reported.  In a follow-up examination, it was reported that the Veteran was followed in a sleep study for possible sleep apnea.  The diagnoses were: organic periodic limb movement sleep disorder; primary snoring.  Clonazepam was prescribed.  Another medical entry revealed a diagnosis of hypersomnia. 

After service, VA clinical records from October 2008 report a medical history of obstructive sleep apnea.  Referral to a sleep clinic was recommended. 

In an April 2012 statement from physician at a sleep disorder clinic, upon referral by VA, it was reported that the Veteran's sleep study revealed significant obstructive sleep apnea, with an average of 7 apneic events per hour.  Periodic leg movements were also reported.  Recommended treatment for the Veteran's sleep apnea included a nasal CPAP.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event. Conversely, the claim will be denied if the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107; 38 CFR § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, there is no dispute that the Veteran has a sleep disorder.  In the April 2012 statement from a physician at a sleep clinic, chronic sleep apnea was essentially diagnosed, as well as apparently associated periodic leg movements.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  The Board therefore need only determine whether Veteran's chronic sleep apnea dates back to his service or is related to his service.  

Here, the Veterans' STRs are somewhat equivocal concerning a sleep disorder, specifically, sleep apnea near the end of his military service.  Sleep study results near the end of the Veteran's military service reported either no sleep apnea or findings within normal limits.  However, STRS's also consistently report the Veteran had periodic limb movements, associated with a sleep disorder, hypersomnia was diagnosed, and in fact the STRs reveal a diagnosis of sleep apnea from a physician.  It is also noteworthy that a service sleep study indeed did report rare obstructive sleep apnea.  The VA reported sleep apnea shortly after service, and has apparently since then referred the Veteran for another sleep study for conformance.  In the April 2012 sleep study report, sleep apnea is diagnosed, as well as apparently associated periodic leg movements.  Presumably this is further development of that noted during service.  It is imperative to note that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In any event, the Board has reviewed the entirety of evidence here and it is clear from a review of the evidence, both medical as well as the Veteran's lay statements and testimony from his January 2012 personal hearing, that it establishes that his current sleep disorder, sleep apnea, was incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, the Board finds that the evidence is in favor of the Veteran's claim, and service connection for a sleep disorder is warranted. 


ORDER

Service connection for a sleep disorder, diagnosed as sleep apnea, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


